On Rehearing.
OVERTON, J.
A rehearing was granted in this case chiefly for the reason that we were doubtful as to the correctness of our ruling in respect to bill No. 1, which is a bill to the overruling by the district court of a plea of autrefois acquit. In our original opinion, in stating the facts forming the basis of this bill, we erred in some respects, and therefore think it best to restate them.
The defendant was charged in one bill of information with the offense of unlawfully manufacturing intoxicating liquor for beverage purposes. In another bill he was charged with the unlawful possession of intoxicating liquor for the same purposes. The time of the alleged commission of the two offenses was the same. The liquor, forming the basis of each charge, was the same, and consisted of homemade whisky, found in the bathroom of defendant's residence.
Defendant was first tried on the charge of manufacturing the liquor. As the evidence adduced on the trial failed to show that he manufactured it, he was acquitted on that charge. He was then tried on the charge of unlawfully possessing the liquor. Before trial, however, on the latter charge, he filed, among other pleas, one of autrefois acquit, which was overruled.
Defendant cites, in support of his plea of autrefois acquit, section 9 of article 1 of the Constitution of 1921, and section 1055 of the Revised Statutes of 1870. The constitutional article cited, after guaranteeing certain rights to those accused of crime, reads:
“Nor shall any person be twice put in jeopardy of life or liberty for the same offense, except on his own application for a new trial, or where there is a mistrial, or a motion in arrest of judgment is sustained.’"’
Section 1055 of the Revised Statutes of 1870, also cited and relied upon by defendant, reads:
“If, upon the trial of any person for any crime or misdemeanor, it shall appear that the facts given in evidence amount in law to some other offense, he shall not by reason thereof be 'entitled to be acquitted of the offense charged; and no person tried for such crime or misdemeanor shall be liable to be afterwards prosecuted for such other offense on the same facts, unless the court before which such trial may be had shall think fit in its discretion to discharge the jury from giving any verdict upon such triál, and-to direct such person to be indicted for the offense shown to have been committed; in which case such person may be dealt with in all respects as if he had not been put upon his trial.”
In order for a plea of autrefois acquit or convict to prevail under section 9 of article 1 of the Constitution of 1921, the offense, that is, the criminal act of which the accused has been acquitted ox convicted, must be the same as the one for which he is being again prosecuted. However, *856this does not mean that the offense must he the, same eo nomine. It is enough if the evidence required to legally secure a conviction on the charge preferred in the first indictment will be sufficient to convict on the charge preferred in the second, or if the offense charged in the first includes the one charged in the second, or if the one charged in the second includes the one charged in the first. This was so held under preceding Constitutions, containing provisions similar in all respects to the provisions contained in section 9 of article 1 of the Constitution of 1921, quoted above. State v. Vines et al., 34 La. Ann. 1079 ; State v. Williams, 45 La. Ann. 936, 12 South. 932; State v. Terry, 128 La. 680, 55 South. 15; Marr’s Criminal Jurisprudence (2d Ed.) § 488, p. 744 et seq. Since the provisions relative to former jeopardy contained in preceding Constitutions have been incorporated word for word in the present Constitution, the decisions cited above, rendered under the preceding Constitutions, are entitled to great might in interpreting the present organic law of the state.
Applying the above interpretation given to section 9 of article 1 of the Constitution of 1921 to the facts in this case, we have no hesitancy in holding that the plea of autrefois acquit, relied upon by defendant, is not well founded. The criminal acts of manufacturing the intoxicating liquor for beverage purposes and of possessing it for those purposes are not one and the same. The manufacturing of the liquor necessarily precedes its possession, for it cannot be possessed until it is brought into existence, that is, manufactured. The ingredients of the two offenses are different. The evidence necessary to legally secure a conviction for one of them is not necessary to secure a conviction for the other. The mere fact that the possession of the liquor may be expected to follow, and does follow, its manufacture, unless there should be a change of intention, does not make the two acts the same. Moreover, it cannot be said that one of the offenses is included in the other. Under an indictment charging one of them a verdict of guilty of the other cannot be returned, and hence it cannot be said that, on a trial for one of the offenses, the accused was convicted or acquit^ ted, as the case may be, of the other also. Erom no viewpoint, therefore, is the plea of autrefois acquit well founded under the cited article of the Constitution.
The defendant, however, relies chiefly on section 1055 of the Revised Statutes of 1870, quoted above, which was incorporated in those statutes from Act 123 of 1855. It will be observed from the quoted section that, if, upon the trial of one accused of a crime or misdemeanor, it shall appear that the facts given in evidence amount to some other crime, this will not entitle the accused to be acquitted of the offense charged, provided that the judge in the exercise of his discretion discharges the jury from giving a verdict in the case, and further (jirects that the accused be indicted for the offense shown to have been committed, and, if the judge does so, that the accused may be dealt with in all respects as if he had not been put on trial, but that, if the judge does not withdraw the ease from the jury, the accused cannot be tried for the other offense on the same facts.
It will be observed that this statute is different, from the constitutional guaranty against being twice put in jeopardy, for that guaranty is only with respect to the same offense, whereas the statute guarantees that the accused shall not be tried on the same facts for another offense shown to exist by the evidence except under the conditions named. It will be observed, also, that, in order to try the accused for the offense which the evidence shows to have been committed, the judge must' discharge the jury from giving a verdict, and must direct that the accused be indicted fbr the offense of *858which the evidence shows him to be guilty. Therefore the discharge of the jury without a verdict is of the very heart of the statute; and hence, granting that the statute was constitutional when enacted, nevertheless, unless the judge still has power to withdraw the case after the trial has begun, and before verdict, over the protest of, the accused, upon the mere ground that the evidence shows that the accused is guilty of some other offense, and not of the one charged, then the judge is without power to put into operation the very heart of the statute, and therefore the statute would no longer exist. As to whether the judge has power to thus withdraw the case so as to avoid an acquittal, as contemplated by the statute, depends, we think, upon whether jeopardy has attached, under the constitutional guaranty against being twice put in jeopardy for the same offense. If it has attached under the guaranty, we do not think that the judge has the power to withdraw the case, over the proté'st of the accused, without a verdict, on the ground stated; a power'which he must have in order to carry out the provisions of the statute. If there is a conflict between the statute and the Constitution in so far as the former provides that'the judge may discharge the jury without a verdict, after evidence has been adduced, merely because the evidence shows that the accused is guilty of some other offense than the one charged, then the statute must yield to the Constitution.
In our view, when the trial is by jury, jeopardy attaches, under the constitutional guaranty cited, the moment the jury is impaneled and sworn. This was so held in State v. Robinson, 46 La. Ann. 769, 15 South. 146; In that case it was said, quoting from Bishop on Criminal Law:
“ ‘When on the completing and swearing of the panel, the jeopardy of the accused begins; and it begins only when the panel is full; until full, the jeopardy is not -perfect. In other words, without a jury set apart and sworn for the particular ease, the individual defendant has not been conducted to his period of jeopardy. But when, according to the better opinion, the jury, being full, is s-syorn and added to the other branch of the court, and all of the preliminary things of record are ready for the trial, the prisoner has reached the period from the; repetition of which our constitutional rule protects him.’ 1 Bishop’s Crim. Law, §§ 1014, 1015.”
In the same decision the court said,'quoting from the American and 'English Encyclopaedia of Law, that:
“ ‘The jury is said to be charged with the prisoner when the twelve jurors are duly impaneled and sworn; and when the jury are thus sworn to try the accused on the charge preferred, jeopardy attaches. If it attaches for a moment only, it is sufficient to put the accused within the provision of the Constitution.’ Volume II, 1 p. 933, Jeopardy, § 4, pars. 4, 5.”
The- court, in the case then under consideration, after citing the above authorities and others, said:
“On the- foregoing authorities we consider it a settled principle that after a jury has been set apart and sworn for the particular case the defendant has been conducted to his period of jeopardy, and is entitled to the protection of the constitutional bar, in case the jury be set aside against his objection.”
The court then points'out that the foregoing principles are not applicable to all cases without exception, as, for instance, they are not applicable—
“When there is any illegality in the composition of the jury; or a disqualified person is found bn the panel; or the jury are known to have been guilty of misconduct; for any of which causes the verdict might be set aside.”
Corpus Juris announces the same general rule as to when jeopardy attáches, as follows:
“The general rule established by the preponderance of judicial opinion and by the best-considered cases is that, when a person has been placed on trial on a valid indictment or information before a court of competent jurisdiction, has been arraigned, and has pleaded, and *860a jury have been impaneled and sworn, he is in, jeopardy, but that, until these things have been done, jeopardy does not attach. But in some jurisdictions it has been held that jeopardy does not attach until a valid verdict, either of acquittal or conviction, has been rendered.”
In the case at bar, the accused was not tried before a jury for manufacturing intoxicating liquor for beverage purposes. He could not have been constitutionally tried in that manner. However, the general principle is the same, whether the case is tried by the court with or without a jury. We therefore feel safe in holding that jeopardy attaches under section 9 of article 1 of the Constitution of 1921, when the case is tried by the court without a jury, the moment it is called for trial, and the trial has begun by the reading of the indictment to the court', or, when that instrument is not formally read to the court, when the first witness is sworn. This assumes, of course, that the court has jurisdiction; that the indictment or information is valid; and that the accused has been arraigned. After the trial has thus begun, the constitutional guaranty against putting a person twice in jeopardy for the same offense will not permit the court, if sitting with a jury, or if sitting without a jury, to withdraw the case from trial, over the protest of the accused, so as to avoid a verdict, merely because the evidence offered shows that the accused is guilty of some other crime instead of the one charged. The Constitution contemplates that, after jeopardy has attached,' the trial must proceed to a^verdict, unless the jury cannot agree, if there be a jury, or unless, whether the case is being tried before a jury or by the court without a jury, a clear necessity exists for ending the trial without a verdict; and in our view the fact that the evidence shows that the accused is guilty of sopae other crime instead of the one charged, is not such a necessity.
For the foregoing reasons, we conclude that the act of 1855, now section 1055 of the Revised Statutes of 1870, assuming that it was constitutional when enacted, is inconsistent with section 9 of article 1 of the Constitution of 1921, in that it confers power on the trial judge, in the exercise of his discretion, when the evidence shows that the accused is guilty of some other crime than the one charged, to deny him the right to an acquittal on the crime charged, by not rendering or permitting a verdict to be rendered in respect to it, but instead authorizes the judge to withdraw the ease from trial with the end in view of placing the accused in position to be dealt with the same as if he had never been put on trial, when section 9 of article 1 of the Constitution of 1921 contemplates that the accused, under such circumstances, is entitled to have the trial proceeded with and to have a verdict rendered, and contemplates, moreover, that, if the judge withdraws the case from trial, on such a ground, and thereby defeats the rendering of a verdict, the accused cannot, over his objection, be tried again for the same offense. In other Words, such a withdrawal of the case from trial by the judge would be equivalent, under the Constitution, to an acquittal. Therefore, as a trial judge cannot properly withdraw a case from trial, on the ground mentioned, so as to defeat the rendering of a verdict, there is a material conflict between the statute and section 9 of article 1 of the Constitution of 1921. As such conflict exists, it cannot be said that, if section 1055 of the Revised Statutes of 1870 was in force at the time of the adoption of the Constitution of 1921 that it remains in force, for, under the schedule .of that Constitution, laws inconsistent with that instrument are not retained and kept in force, except in those instances in which the provision in the Constitution, giving rise to the convict, requires legislation to put the provision in operation, in which event the law inconsistent with the *862provision is retained until the required legislation is had. The constitutional guaranty, however, against being put twice in jeopardy, contained in section 9 of article 1 of the Constitution, does not come within that exception, for it is self acting, and, requires no legislation to put it into operation. As a matter of fact, as the statute was inconsistent with substantially similar guarantees, contained in preceding Constitutions, adopted since the original enactment of the statute in 1855, it was not'even in force when the Constitution of 1921 was adopted, for being in conflict with those Constitutions it was not retained as a law of the state. See articles 105 and 149 of the Constitution of 1864; articles 7 and 149 of the Constitution of 1868; articles 5 and 258 of the Constitution of 1879; articles 9 and 325 of the Constitution of 1898; articles 9 and 326 of the Constitution of 1913.
Defendant cites the cases of State v. Hill, 122 La. 711, 48 South. 160, and State v. Fields, 117 La. 929, 42 South. 428, to show that this court has applied section 1055 of the Revised Statutes in cases similar to the present, and has treated the section as being in force.
In the Hill Case the defendant was first put on trial, under section 792 of the Revised Statutes for willfully shooting at one Ed. Reynolds. During the course of the trial, after the closing of the argument, the district attorney, with leave of the court, entered a nolle prosequi in the case, and the judge discharged the jury. On the same day the district attorney filed a bill of information charging the defendant, under section 791 of the Revised Statutes, with shooting Reynolds with intent to murder. Defendant in the latter case filed a plea of former jeopardy. This court ruled, in passing on the plea, that the two offenses, being separate and distinct, founded upon different laws, subject to different possible penalties, and triable before different tribunals, afforded no basis for the plea of former jeopardy. Then the court said, citing section 1055 of the Revised Statutes, that:
“Assuming that the two prosecutions were based on the same evidence, the discharge of the jury from giving any verdict upon the former trial preserved the right of the state to prosecute for the offense shown to have been committed.”
In the Fields Case, defendant was first tried for and acquitted of the larceny of a mule. He was then prosecuted for the embezzlement of the same mule, and filed a plea of autrefois acquit. The court ruled that the plea was good, and said:
“It is precisely the case provided for by sections' 1055 and 1056, Rev. St., where it is said that a conviction for embezzlement may be had on an indictment for larceny, and vice versa, and that if, on the trial of any crime, it appears that the facts given in evidence amount in law to some other offense, the defendant shall not be prosecuted for such other offense on'the same facts, unless the judge upon such trial shall discharge the jury from giving a verdict.”
While, therefore, it appears that in both of the above eases section 1055 of the Revised Statutes was invoked and applied, yet in neither of them did the court consider or determine whether there was a conflict between the statute and the Constitution then in force. In fact, it was immaterial in the Hill Case whether there was such a conflict, for the reason that, if there was not, and the statute was still in force, it had been complied with by the discharge of the jury without a verdict; and in the Fields Case, as the jury could have found the defendant guilty of embezzling the mule under the indictment charging the larceny of the mule, but did not, it was immaterial in that case whether the act of 1855 or section 1055 of the Revised Statutes was in force; for defendant, in contemplation of law, had been acquitted on both charges, and could not be tried again on either against his will. Therefore there was nothing in these cases to attract the court’s attention to the conflict considered in this *864case. As the court did not consider or determine in either of those cases the question of conflict between the statute and the Constitution, those eases should not be considered as having the force of precedent on the question under consideration.
For the above reasons we do not find defendant’s plea well founded. With respect to the remaining bills of exception, considered in our original opinion, we find no error in the views expressed by us in passing upon them.
For the reasons assigned, it is ordered, adjudged, and decreed that our original opinion and decree be reinstated, and made the judgment of this court, reserving to defendant, however, should he desire to avail himself of it, the right to apply for a rehearing on the question as to whether section 1055 of the Revised Statutes is still in force.
ST. PAUL, J., dissents.